DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2022 has been entered.

Status of the Claims
	Claims 1, 4, 5 and 8  have been amended.  Claims 2 and 6 are cancelled.  No claims are newly added.  Accordingly, claims 1, 3-5 and 7-18 remain pending in the application.  Claims 8-18 stand withdrawn from further consideration, without traverse.  Claims 1, 3-5 and 7 are currently under examination. 
	It is noted that the after-final claim set filed 6/20/2022 was not entered and, as such, the current claim set dated 7/20/2022 did not include the required markings per MPEP 714(II)(C) to show the changes from the previously entered claim set dated 12/20/2021.  

Election/Restrictions
	It is noted that claims 8-18 are currently withdrawn.  However, in the case of potential rejoinder of the withdrawn process claims, Applicant is advised that the withdrawn claims should be amended such that they are commensurate in scope with an allowable claim.  For instance, claim 8 should read, “A method of preparing the integrated biomaterial for bone tissue regeneration of claim 1…”.  Additionally, at least claims 9, 11, 12 and 13 conflict with the limitations of claim 1 and should be amended as necessary during prosecution.

Withdrawn Rejections
	Applicant’s amendment renders the rejections of claims 4 and 5 under 35 USC 112(b) moot.  Specifically, the claims have been amended to remedy the indefinite issues.  Thus, said rejections have been withdrawn.

Applicant’s amendment renders the rejection of claims 1 and 3-5 under 35 USC 103 over Gleeson as evidenced by Captal® moot.  Specifically, the claims have been amended to require the limitation, “wherein the upper layer functions as a barrier membrane”.  The references are silent to an explicit teaching of said limitation. Thus, said rejection has been withdrawn. However, after further consideration, a new grounds of rejection is made over Gleeson as evidenced by Dimitriou and Captal®.

Applicant’s amendment renders the rejection of claim 7 under 35 USC 103 over Gleeson as evidenced by Captal® and in view of McKay moot.  Specifically, the claims have been amended to require the limitation, “wherein the upper layer functions as a barrier membrane”.  The references are silent to an explicit teaching of said limitation. Thus, said rejection has been withdrawn. However, after further consideration, a new grounds of rejection is made over Gleeson as evidenced by Dimitriou and Captal® and further in view of McKay.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gleeson et al. (US 2015/0257870 A1, Sep. 17, 2015; hereafter as “Gleeson”) as evidenced by Dimitriou et al. (The role of barrier membranes for guided bone regeneration and restoration of large bone defects: current experimental and clinical evidence. BMC Med. 2012 Jul 26;10:81, pp. 1-24; hereinafter as “Dimitriou”) and Captal® ‘R’ Unsintered Hydroxyapatite Technical Data Sheet (2016).   
	The instant invention is drawn to an integrated biomaterial for bone tissue regeneration, the integrated biomaterial comprising: a lower structure comprising collagen and a bone mineral component; and an upper layer comprising collagen, wherein a content of the collagen of the upper layer ranges from 2 wt% to 5 wt% with respect to a total weight of the integrated biomaterial; and an amount ratio (weight ratio) of the collagen of the upper layer to the collagen of the lower structure is 0.5:1, wherein the upper layer functions as a barrier membrane.  It is important to note that the claim includes “comprising” language which allows for additional, unrecited elements including additional layers (MPEP 2111.03(I)).
	Regarding instant claim 1, Gleeson teaches multilayer scaffolds for tissue engineering applications having at least two layers but may comprise three, four or more layers including a particular embodiment drawn to a two layer scaffold comprising a base bone layer composed of type I collagen and hydroxyapatite (a bone mineral component) and a top cartilage layer composed of type I and type II collagen and a particular embodiment drawn to a three layer scaffold comprising a base bone layer composed of type I collagen and hydroxyapatite, an intermediate layer composed of type I collagen, type II collagen and hydroxyapatite and a top cartilage layer composed of type I and type II collagen (abstract; [0012] and [0100]-[0114]; Examples 1 and 2).  In Example 2, the bone layer contains the collagen/hydroxyapatite (CHA) slurry of Example 1 which contains 1.2 g of collagen and 0-500% HA (0-6 g, preferably 2.4 g HA) ([0100], [0108]), the intermediate layer contains the type I collagen (Col1) slurry of Example 1 which contains 0.8 g of collagen type I but can be varied between 5 g/l and 50 g/l, 0.2 g of type II collagen (Col2) but can be varied between 5 g/l and 50 g/l, and the CHA slurry discussed above (i.e., 1.2 g of collagen and 0-500% HA), wherein each of the CHA, Col1 and Col2 can be varied between 0% and 100% ([0105], [0110] and [0111]), and the cartilage layer includes the Col1 and Col2 discussed above, wherein the ratio of Col1 to Col2 can vary from 0:1 to 1:0 ([0114]).  Gleeson also teaches that the layers can mimic both the morphology and composition of anatomical tissue such as subchondral bone, intermediate articular calcified cartilage, and overlying cartilage ([0029]) and that varying/optimizing the composition of each layer can optimize the properties of the scaffold, bone and/or cartilage production, and ultimately, the repair of an osteochondral defect ([0076]-[0081]).
	It is noted that the cartilage layer of Gleeson can be interpreted to be the upper layer claimed and the intermediate layer or the bone layer of Gleeson can be interpreted as the lower structure claimed or the intermediate layer of Gleeson can be interpreted as the upper layer claimed and the bone layer of Gleeson can be interpreted as the lower structure claimed.  
	Gleeson is silent to a particular embodiment having the upper layer comprising 2 wt% to 5 wt% collagen with respect to a total weight of the integrated biomaterial and an amount ratio (weight ratio) of the collagen of the upper layer to the collagen of the lower structure of 0.5:1.
MPEP 2144.05(II)(A) states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation’”.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the amounts and ratios of collagen in the upper layer and lower structure to arrive at the claimed range and ratio by way of routine experimentation with a reasonable expectation of success because Gleeson teaches the general conditions of the claim as well as varying the amounts and proportions of collagen in each layer. A skilled artisan would have been motivated to do so because it is the normal desire of scientists or artisans to improve upon what is already generally known (MPEP 2144.05(II)(A)) and because Gleeson explicitly teaches that varying/optimizing the composition of each layer can optimize the properties of the scaffold and optimize the bone and/or cartilage production.  One of ordinary skill in the art would have reasonably expected an osteochondral implant comprising optimized amounts and proportions of collagen depending on the desired properties.
Gleeson is silent to an explicit recitation that the upper layer functions as a barrier membrane.  
Dimitriou teaches typical materials utilized in barrier membranes including collagen (Table 1). Dimitriou also teaches that barrier membranes are porous and that the pore size is an important factor in the functionality of a barrier membrane because said barrier membrane is  intended to prevent excessive penetration of fibrous tissue into the bone defect (soft tissue ingrowth) but to allow neovascularization and bone formation (page 5, left col. 1st para.).  Dimitriou further teaches that a pore size of 50-100 microns allows bone (hard tissue) ingrowth. 
As discussed above, Gleeson teaches an “upper” layer comprising collagen. Gleeson also teaches pore sizes of 80-100 microns ([0027]). In light of the teachings of Dimitriou, the “upper” layer of Gleeson has the structural characteristics of a barrier membrane.
MPEP 2173.05(g) states, “A functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to a person of ordinary skill in the pertinent art in the context in which it is used”.
MPEP 2112.01 states, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”.
In this case, Gleeson describes an “upper” layer that possesses the structural characteristics of a barrier membrane as evidenced by Dimitriou. Thus, a person of ordinary skill in the pertinent art would have reasonably concluded that the “upper” layer described in Gleeson would function as a barrier membrane.
	Regarding instant claim 3, Gleeson teaches the particular hydroxyapatite powder, 
Captal® ‘R’ Reactor Powder by Plasma Biotal ([0102]) which is a synthetic hydroxyapatite as evidenced by the Captal® ‘R’ Unsintered Hydroxyapatite Technical Data Sheet.
	Regarding instant claim 4, Gleeson teaches the elements discussed above including varying/optimizing the amounts and proportions of hydroxyapatite in one or more scaffold layers ([0057]; Examples 1 and 2) in order to optimize the properties of the scaffold, bone and/or calcified cartilage production, and ultimately, the repair of an osteochondral defect ([0076]-[0081]).  Gleeson teaches that the hydroxyapatite-containing layers can mimic both the morphology and composition of anatomical tissue such as subchondral bone and intermediate articular calcified cartilage ([0029]). 
	Gleeson is silent to explicitly including a bone mineral component (e.g., hydroxyapatite) in the range of 80-95% with respect to the total weight of the integrated biomaterial.
MPEP 2144.05(II)(A) also states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation’”.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the amount of hydroxyapatite to arrive at the claimed range by way of routine experimentation with a reasonable expectation of success because Gleeson teaches the general conditions of the claim as well as varying the amounts and proportions of hydroxyapatite in one or more layers. A skilled artisan would have been motivated to do so because it is the normal desire of scientists or artisans to improve upon what is already generally known (MPEP 2144.05(II)(A)) and because Gleeson explicitly teaches that varying/optimizing the composition of each layer can optimize the properties of the scaffold and optimize the bone and/or calcified cartilage production.  One of ordinary skill in the art would have reasonably expected an osteochondral implant comprising optimized amounts of hydroxyapatite depending on the desired properties.
	Regarding instant claim 5, Gleeson teaches the elements discussed above.
Gleeson is silent to a total (upper and lower layers) amount of extracellular matrix protein (e.g., collagen) in the range of 5-20% with respect to the total weight of the integrated biomaterial.
MPEP 2144.05(II)(A) states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation’”.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the amount of collagen in the upper layer and lower structure to arrive at the claimed range by way of routine experimentation with a reasonable expectation of success because Gleeson teaches the general conditions of the claim as well as varying the amount of collagen in each layer. A skilled artisan would have been motivated to do so because it is the normal desire of scientists or artisans to improve upon what is already generally known (MPEP 2144.05(II)(A)) and because Gleeson explicitly teaches that varying/optimizing the composition of each layer can optimize the properties of the scaffold and optimize the bone and/or cartilage production.  One of ordinary skill in the art would have reasonably expected an osteochondral implant comprising optimized amount of collagen depending on the desired properties.
	Thus, the teachings of Gleeson render the instant claims prima facie obvious.

Response to Arguments
Applicant's arguments filed 6/20/2022 and 7/20/2022 have been fully considered and they are persuasive in part. 
	Applicant argues that Gleeson does not teach the use of the upper layer as a barrier membrane and there is no suggestion in Gleeson that the upper layer can be used as a barrier membrane. Remarks dated 6/20/2022, pages 9-10. 
	In response, it is respectfully submitted that the Examiner agrees with Applicant in that Gleeson does not explicitly teach a barrier membrane or, more specifically, that the upper layer functions as a barrier membrane.  However, Dimitriou provides evidence that the upper layer of Gleeson is materially and structurally similar to that of a barrier membrane (see rejection above for details). Accordingly, a skilled artisan would have reasonably expected that the upper layer of Gleeson would function as a barrier membrane.
	Applicant also argues that Gleeson discloses that the top layer displays pore morphology and in particular a pore size that is greater than that of the bottom layer.  Applicant asserts that a person of ordinary skill in the art would not expect the upper layer to function a barrier membrane. Remarks dated 6/20/2022, page 10.
	In response, it is respectfully submitted that Gleeson teaches pore sizes of 80-100 microns which falls within the range that Dimitriou teaches allows for bone (hard tissue) ingrowth. Dimitriou generally teaches that barrier membranes are porous and that the pore size is an important factor in the functionality of a barrier membrane because said barrier membrane is  intended to prevent excessive penetration of fibrous tissue into the bone defect (soft tissue ingrowth) but to allow neovascularization and bone formation (page 5, left col. 1st para.). Accordingly, the pore sizes of Gleeson yield bone (hard tissue) ingrowth rather than the soft tissue that Dimitriou teaches to avoid. Based on the teachings of Dimitriou, a skilled artisan would reasonably expect that the pore sizes of Gleeson would allow for hard tissue ingrowth and not excessive soft tissue ingrowth which is the function of a barrier membrane.  It is noted that the instant specification also acknowledges the understood concept of a barrier membrane reducing connective tissue ingrowth (page 3, 1st para.).
	Applicant also argues that the claimed ratio achieves a significantly superior effect of the function of the upper layer as a barrier membrane. Applicant states that Gleeson does not recognize the problem to which the present invention is directed, namely, side effects that interfere with the recovery of alveolar bone and periodontal ligament tissues due to overgrowth of connective tissue when bone graft materials and barrier membranes are separately implanted. Applicant further points to Table 3 comparing the new bone area (%) and connective tissue area (%) for collagen ratios of 0.5:1, 0.125:1 and 1.25:1. Remarks dated 6/20/2022, page 11.
	In response, it is respectfully submitted that “The evidence relied upon should establish ‘that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance’” (MPEP 716.02(b)(I)) and Applicants have the burden of explaining the data they proffer as evidence of non-obviousness (MPEP 716.02(b)(II)). Table 3 is reproduced below.

    PNG
    media_image1.png
    193
    745
    media_image1.png
    Greyscale

Example 2 is based on the claimed weight ratio of 0.5:1, Example 1 is based on a weight ratio of 0.125:1 and Example 3 is based on a weight ratio of 1.25:1.  Looking at new bone area (%) Examples 1-3 range from 5.22-20.48%, 13.50-26.76%, and 6.06-27.10%, respectively.  There is significant overlapping between the Examples and as such it is unclear that there is statistical significance between the different collagen ratios in terms of new bone area (%).  Similarly, connective tissue area (%) for Examples 1-3 range from 52.79-77.49%, 48.99-64.91% and 47.22-69.86%, respectively. There is significant overlapping between the Examples and as such it is unclear that there is statistical significance between the different collagen ratios in terms of connective tissue area (%).  In fact, Example 3 appears to show the highest bone area % (27.10%) and the lowest connective tissue % (47.22%) further providing contradictory evidence that Applicant asserts is unexpected. It is respectfully submitted that contrary to Applicant’s assertion, the evidence does not appear to be unexpected and significant.  
	Thus, for these reasons, Applicant’s arguments are found persuasive in part.  Said rejection has been modified to include the additional evidentiary reference, Dimitriou.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gleeson et al. (US 2015/0257870 A1, Sep. 17, 2015; hereafter as “Gleeson”) as evidenced by Dimitriou et al. (The role of barrier membranes for guided bone regeneration and restoration of large bone defects: current experimental and clinical evidence. BMC Med. 2012 Jul 26;10:81, pp. 1-24; hereinafter as “Dimitriou”) and Captal® ‘R’ Unsintered Hydroxyapatite Technical Data Sheet (2016), as applied to claim 1 above, in view of McKay (US 2010/0049322 A1, Feb. 25, 2010, hereafter as “McKay”).
	The instant invention is described above.
	Gleeson teaches the elements discussed above.
	Gleeson is silent to “an anti-inflammatory functional material” (instant claim 7).
	McKay teaches an osteochondral repair implant comprising a tissue scaffold to allow growth of at least bone and/or cartilage at the site of repair and a biodegradable carrier ([0009]).  McKay teaches said scaffold and/or carrier can include hydroxyapatite as well as collagen ([0044], [0045], [0082] and [0083]). McKay further teaches that said scaffold and/or carrier can include therapeutic agents such as an anti-inflammatory agent ([0124]).
Gleeson and McKay are both drawn to implantable compositions for osteochondral repair comprising hydroxyapatite and collagen, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include an anti-inflammatory agent into the invention of Gleeson as suggested by McKay with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because McKay teaches that including an anti-inflammatory agent in an implantable osteochondral repair composition is suitable for the same intended purpose, that is, for osteochondral repair.  Thus, a skilled artisan would have reasonably expected the osteochondral implant of Gleeson further comprising a therapeutic agent such as an anti-inflammatory agent would have effectively provided the added benefit of treating inflammation locally at the site of implantation.
The combined teachings of Gleeson and McKay render the instant claim prima facie obvious.

Response to Arguments
Applicant's arguments filed 6/20/2022 and 7/20/2022 have been fully considered but they are not persuasive. 
	Applicant relies on the same arguments as discussed above and does not provide any additional arguments for the rejection of claim 7.
	For the same reasons as discussed above, Applicant’s arguments are found persuasive in part.  Said rejection has been modified to include the additional evidentiary reference, Dimitriou.

Conclusion
All claims have been rejected; no claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617